Citation Nr: 1015714	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-38 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel





INTRODUCTION

The Veteran served on active duty from July 1973 to July 
1976.  

This mater comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in 
December 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California, denying the 
Veteran's claim for service connection for a back injury.  
Further processing of the Veteran's appeal has been 
undertaken by the RO in Reno, Nevada.  

Pursuant to her request, the Veteran was afforded a hearing 
before the Board, sitting in Las Vegas, Nevada, in May 2009.  
A transcript of that proceeding is of record.  


REMAND

By this appeal, the Veteran seeks service connection for 
residuals of an injury to her back in or about November 1973 
when she fell while standing on a desk chair with wheels.  
Inservice medical assistance is shown in November 1973 for a 
mild musculoskeletal back strain and the Veteran alleges that 
she experienced back pain and other back symptoms ever since 
her inservice back injury.  

At her May 2009 hearing, the Veteran testified that she was 
initially treated postservice for back-related complaints 
approximately one year or so after her separation from 
service in July 1976.  That treatment was afforded her at 
MacDill Air Force Base in Tampa, Florida, as a dependent of 
her spouse, [redacted], and she continued to be 
evaluated and treated at that facility for back complaints 
for a number of years subsequently.  She further indicated 
that she was receiving regular chiropractic care, but it is 
unclear whether that care was received from the service 
department or through a private provider.  In any event, 
records relating to the foregoing are not now contained 
within the Veteran's VA claims folder and remand is deemed 
necessary in order retrieve the examination and treatment 
records referenced above.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on her part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  Obtain all pertinent examination and 
treatment records pertaining to the 
Veteran which were compiled at MacDill 
Air Force Base in Tampa, Florida, as a 
dependent from the time of her marriage 
to [redacted](Service Number 
[redacted]) in April 1977 to the present, 
for inclusion in her VA claims folder.  

2.  Ascertain from the Veteran the 
necessary information regarding the name, 
address, and dates of treatment involving 
the chiropractor treating her for back-
related complaints, and upon receipt of 
that information and the Veteran's 
authorization for release of records, 
obtain all pertinent examination and 
treatment reports for inclusion in her VA 
claims folder.  

3.  After the development requested in 
the first two paragraphs has been 
completed, the RO/AMC should review the 
evidence of record and determine whether 
there was sufficient medical evidence to 
decide the claim.  If the RO/AMC 
determines that there is not sufficient 
medical evidence to decide the claim, the 
Veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of any and all back disorders 
that may be present.  

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran should be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until she is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


